Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
	Applicant has elected Species 8 in Figures 20-22 without traverse in the reply filed on 7/28/2021 Claims 1-23 are currently pending in this application. Claims 5, 14-16, and 23 are withdrawn. Claims 1-4, 6-13, and 17-22 are under examination.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7, 8, 10-13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BIGLER (2011/0294614) in view of STEGEMAN (2,044,719).


BIGLER does not teach a tension spring coupled to the mounting bracket and to the first side of the idler arm; and a compression spring coupled to the mounting bracket and to the second side of the idler arm.
STEGEMAN teaches a tension spring (78) coupled to the mounting bracket (1) and to the first side of the idler arm (75); and a compression spring (90) coupled to the mounting bracket (1) and to the second side of the idler arm (75).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the tensioner in BIGLER to have the arrangement in STEGEMAN so the tensioner has two different tensioning spring rates from springs 83 and 78 depending on the angular positioning of the arm. The two different tensioning spring rates may be used to provide a lowered increase in spring force as belt tension is applied so there is less undue stress on the belt and bearings of the belt drive. Also, the tensioner has a slack take up function and provides consistent tension on a belt as it stretches from wear.  

Regarding Claim 4, BIGLER as modified teaches wherein the idler arm (STEGEMAN 75) is coupled to the mounting bracket at a pivot point (STEGEMAN 74), 

Regarding Claim 7, BIGLER as modified teaches wherein the mounting bracket (STEGEMAN 1) includes a first arm extension (STEGEMAN 79) having a first mounting portion, a second arm extension (STEGEMAN 81) having a second mounting portion, and a third arm extension (STEGEMAN portion of 1 extending to pivot 74) having a third mounting portion, wherein the tension spring (STEGEMAN 78) is coupled to the first mounting portion, the compression spring (STEGEMAN 90) is coupled to the second mounting portion, and the idler arm (STEGEMAN 75) is coupled to the third mounting portion.

Regarding Claim 8, BIGLER as modified teaches wherein the mounting bracket (50) includes a backing portion (portion of 50 contacting 13) having apertures configured to receive fasteners to couple the mounting bracket to the blower assembly (Fig. 1), and wherein the first mounting portion (STEGEMAN mounting portion on 79), the second mounting portion (STEGEMAN mounting portion on 81), and the third mounting portion (STEGEMAN mounting portion on portion of 1 extending to pivot 74) are disposed substantially parallel to the backing portion and are spaced apart from the backing portion. The edge where the portion of 50 contacts 13 is parallel to the arms and mounting portions.



Regarding Claim 11, BIGLER teaches A heating, ventilation, and/or air conditioning system, comprising: a blower housing (12); a mounting bracket configured to mount to the blower housing; an idler arm configured to rotatably couple to the mounting bracket; and an idler pulley configured to couple to an end of the idler arm and to engage with a drive belt of the HVAC system.
BIGLER does not teach a first linear spring configured to couple to a first side of the idler arm and to the mounting bracket; a second linear spring configured to couple to a second side of the idler arm and to the mounting bracket.
STEGEMAN teaches a first linear spring (78) configured to couple to a first side of the idler arm and to the mounting bracket (1); a second linear spring (90) configured to couple to a second side of the idler arm (75) and to the mounting bracket (1). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the tensioner in BIGLER to have the arrangement in STEGEMAN so the tensioner has two different tensioning spring rates from springs 83 and 78 depending on the angular positioning of the arm. The two different tensioning spring rates may be used to provide a lowered increase in spring force as belt tension is applied so there is less undue stress on the belt and bearings of the belt drive. Also, the 

Regarding Claim 12, BIGLER as modified teaches wherein the first linear spring (STEGEMAN 78) is a tension spring, and the second linear spring (STEGEMAN 90) is a compression spring.

Regarding Claim 13, BIGLER as modified teaches wherein the blower housing (12) is configured to encase a fan [0014], and wherein the HVAC system includes a motor (20) configured to mount to the blower housing (12) and to drivingly engage with the drive belt (30).

Regarding Claim 18, BIGLER as modified teaches wherein the idler arm (STEGEMAN 75) includes a spring mounting portion and an idler pulley mounting portion spaced apart from the spring mounting portion by an offset portion (STEGEMAN portion between 85 and 77) extending therebetween, wherein the first linear spring (STEGEMAN 78) and the second linear spring (STEGEMAN 90) are configured to couple to the spring mounting portion, and the idler pulley (STEGEMAN 77) is configured to couple to the idler pulley mounting portion.

Regarding Claim 19, BIGLER teaches a heating, ventilation, and/or air conditioning (HVAC) system, comprising: a blower assembly including a blower, a blower housing (12) configured to house the blower, a motor configured to provide 
BIGLER does not teach and a set of linear springs coupled between the idler arm and the mounting bracket, wherein each linear spring (78)(90) of the set of linear springs is configured to be linearly actuated in response to engagement between the idler pulley (77) and the drive belt.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the tensioner in BIGLER to have the arrangement in STEGEMAN so the tensioner has two different tensioning spring rates from springs 83 and 78 depending on the angular positioning of the arm. The two different tensioning spring rates may be used to provide a lowered increase in spring force as belt tension is applied so there is less undue stress on the belt and bearings of the belt drive. Also, the tensioner has a slack take up function and provides consistent tension on a belt as it stretches from wear.  

Regarding Claim 20, BIGLER teaches wherein the idler arm includes a longitudinal axis extending through the pivot point, wherein the set of linear springs includes a first linear spring (STEGEMAN 78) coupled to a first side of the idler arm (STEGEMAN 75) relative to the longitudinal axis and a second liner spring .


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over BIGLER (2011/0294614) in view of STEGEMAN (2,044,719) and further in view of KRAFT (4,285,676)

Regarding Claim 9, BIGLER as modified does not teach comprising a tensioner housing, wherein the mounting bracket, the tension spring, the compression spring, and a first portion of the idler arm coupled to the mounting bracket are configured to be disposed internal to the tensioner housing, and wherein the idler pulley and a second portion of the idler arm are configured to be disposed external to the tensioner housing.
KRAFT teaches comprising a tensioner housing (13), wherein the mounting bracket (22), the first spring (38), the second spring (39), and a first portion of the idler arm (portion of 27 inside 13) coupled to the mounting bracket (22) are configured to be disposed internal to the tensioner housing (13), and wherein the idler pulley (32) and a second portion of the idler arm (29) are configured to be disposed external to the tensioner housing.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the tensioner in BIGLER to have the housing in KRAFT so the tensioner parts are protected from foreign objects which may cause damage to 


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over BIGLER (2011/0294614) in view of STEGEMAN (2,044,719) and further in view of KVASNICKA (2012/0065011).

Regarding Claim 6, BIGLER as modified does not teach wherein the idler pulley is made of nylon.
	KVASNICKA teaches wherein the idler pulley is made of nylon [0003].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the tensioner in BIGLER as modified to have the pulley material in KVASNICKA so the idler is durable and cost effective.


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over BIGLER (2011/0294614) in view of STEGEMAN (2,044,719) and further in view of SWANE (2011/0070987).

Regarding Claim 22, BIGLER as modified does not teach wherein the idler pulley is made of nylon and is self-lubricating.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the tensioner in BIGLER as modified to have the pulley material in KVASNICKA so the idler lubricates, is durable, and cost effective.


Allowable Subject Matter
Claims 2, 3, 17, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach wherein the idler arm (STEGEMAN 75) includes a plurality of connection points formed on the first side, and wherein the tension spring is configured to couple to the idler arm at each connection point of the plurality of connection points to adjust a tension in the tension spring in Claim 2.
The prior art does not teach wherein the first side of the idler arm includes a first connection point and a second connection point, and wherein the first linear spring is configured to separately couple to the first connection point and the second connection point to adjust a force applied to the idler arm by the first linear spring in Claim 17.
The prior art does not teach wherein the first side of the idler arm includes a plurality of connection points, wherein the first linear spring is configured to couple to a first connection point of the plurality of connection points to impart a first force on the idler arm, wherein the first linear spring is configured to couple to a second connection 


Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that STEGEMAN does not disclose a second spring coupled to a mounting bracket and to a second side of the idler arm in Claims 1 and 11 as well as a set of linear springs coupled between an idler arm and a mounting bracket in Claim 19 (Remarks pg. 14 para. 3). The ordinary definition of the term coupled includes to be fastened together. The compression spring is coupled to the arm through parts (86)(81)(76) since the spring is fastened to the arm through those parts.  It is coupled to the bracket through parts (81)(83)(82).
Applicant argues that it is unclear how the tensioner of BIGLER could be modified to include the springs taught by STEGEMAN. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The system in BIGLER is being modified to use the tensioner in STEGEMAN. It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the tensioner in .  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654